UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6193


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA BARRETT SUTHERLAND, a/k/a Bacon,

                    Defendant - Appellant.



                                      No. 21-6203


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA BARRETT SUTHERLAND, a/k/a Bacon,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:19-cr-00010-JPJ-PMS-7; 2:19-cr-00006-
JPJ-PMS-21)


Submitted: June 24, 2021                                         Decided: June 29, 2021
Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Barrett Sutherland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joshua Barrett Sutherland appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Pennington, Nos. 2:19-cr-00010-JPJ-PMS-7, 2:19-cr-00006-JPJ-

PMS-21 (W.D. Va. Feb. 1, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3